NO. 07-03-0414-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 28, 2004
                          ______________________________

                           MUSA JACC aka MUSA FOFANA,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 47,357-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Musa Jacc aka Musa Fofana (appellant) appeals his conviction for possessing

between 50 and 2000 pounds of marijuana, a second degree felony. The substance,

which actually weighed approximately 132 pounds, was found wrapped in checkered

colored nylon bags in the rear compartment of a rental truck. The bags were surrounded

by old furniture, which furniture appellant loaded along with Luther Bennett. The latter

rented and drove the truck. The two initially left from Georgia to San Diego, California, to
deliver an armoire, and were returning with the old furniture when stopped by law

enforcement officials. Appellant, who was riding in the passenger seat at the time, denied

all knowledge of the drug. Nevertheless, a jury found him guilty of the aforementioned

charge, and judgment was entered on that verdict.

         Via four issues, appellant attacks the legal and factual sufficiency of the evidence

establishing that he knowingly possessed and exercised care and control over the

marijuana. We affirm the judgment.

         Standard of Review

         The applicable standards of review are described in Jackson v. Virginia, 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), Dewberry v. State, 4 S.W.3d 735 (Tex. Crim.

App. 1999), cert denied, 529 U.S. 1131, 120 S. Ct. 2008, 146 L. Ed. 2d 958 (2000), and King

v. State, 29 S.W.3d 556 (Tex. Crim. App. 2000). We refer the litigants to those cases in

lieu of discussing the standards at length.

         Next, to convict one of possessing a controlled substance, the State must prove

beyond a reasonable doubt that the defendant exercised care, custody, control, or

management over the substance knowing it was contraband. See TEX . HEALTH & SAFETY

CODE ANN . §§481.002(38) & 481.112(a) (Vernon 2003); see also King v. State, 895
S.W.2d 701, 703 (Tex. Crim. App. 1995). Control over the drug need not be exclusive, but

can be jointly exercised with another. Cude v. State, 716 S.W.2d 46, 47 (Tex. Crim. App.

1986).

         Application of the Standard

         As previously mentioned, appellant denied knowing that the controlled substance

was present in the back of the truck. So too did he testify that he had only met Bennett


                                              2
once before agreeing to travel cross country with him in exchange for $300. Of course,

Bennett testified that he had known appellant for several years and they “hung out

sometimes.”

       Bennett also testified that after the two were arrested and while they sat in jail

awaiting trial, he received several letters from appellant. Through them, appellant asked

Bennett to inform the authorities that he (appellant) had “nothing to do with it” and that it

was “your pot.” This would enable him (appellant) to leave jail and avoid deportation. In

return, appellant would pay Bennett $4000 and help secure his release. Upon receiving

the first of the letters, Bennett testified that he grew angry “[b]ecause he [appellant] wanted

me to take the blame for something . . . they did.” (Emphasis added).

       To the foregoing we add the evidence that the back of the truck was accessible to

appellant (given that it was not locked), that appellant had taken no change of clothes for

the trip (indicating that the two were simply going to rush cross country and back), that San

Diego was a prime location for acquiring drugs, that the quantity of drugs was rather large

(132 lbs.), that the old furniture (which appellant helped load) was arranged around the

nylon bags containing the drugs, that appellant appeared nervous and stuttered when

conversing with the law enforcement officials who stopped them, that appellant’s story was

inconsistent with that of Bennett (the former denied taking an armoire to San Diego while

the latter told the officers they had), and that the truck was rife with empty food wrappers

which also indicated that the two were eating “on the go.” And, from the amalgam, we

conclude that the evidence was sufficient to enable a rational jury to conclude beyond all

reasonable doubt that both appellant and Bennett knowingly exercised care, custody and

control over the drugs.

                                              3
       Admittedly, the evidence was not uncontroverted.         As previously mentioned,

appellant did deny culpability. Yet, in doing so, he presented the jury with opportunity to

exercise its authority to resolve evidentiary disputes and assess witness credibility.

Obviously, it rejected appellant’s version, and given the state of the record, we cannot say

that it erred in doing so. In other words, the evidence contradicting appellant’s guilt does

not overwhelm that which supports guilt. Nor is the latter so weak as to render a finding

of guilt manifestly unjust.

       Accordingly, each issue is overruled. We hold that the verdict is supported by

legally and factually sufficient evidentiary support and affirm the judgment.



                                                 Per Curiam



Do not publish.




                                             4